Case 9:19-bk-06594-FMD   Doc 7   Filed 08/14/19   Page 1 of 18




                                         ✔



   ✔



  ✔
Case 9:19-bk-06594-FMD   Doc 7   Filed 08/14/19   Page 2 of 18
Case 9:19-bk-06594-FMD   Doc 7   Filed 08/14/19   Page 3 of 18
Case 9:19-bk-06594-FMD   Doc 7   Filed 08/14/19   Page 4 of 18
Case 9:19-bk-06594-FMD   Doc 7   Filed 08/14/19   Page 5 of 18
Case 9:19-bk-06594-FMD   Doc 7   Filed 08/14/19   Page 6 of 18
Case 9:19-bk-06594-FMD   Doc 7   Filed 08/14/19   Page 7 of 18
Case 9:19-bk-06594-FMD   Doc 7   Filed 08/14/19   Page 8 of 18
Case 9:19-bk-06594-FMD   Doc 7   Filed 08/14/19   Page 9 of 18
Case 9:19-bk-06594-FMD   Doc 7   Filed 08/14/19   Page 10 of 18
Case 9:19-bk-06594-FMD   Doc 7   Filed 08/14/19   Page 11 of 18
Case 9:19-bk-06594-FMD   Doc 7   Filed 08/14/19   Page 12 of 18
Case 9:19-bk-06594-FMD   Doc 7   Filed 08/14/19   Page 13 of 18
Case 9:19-bk-06594-FMD   Doc 7   Filed 08/14/19   Page 14 of 18
Case 9:19-bk-06594-FMD   Doc 7   Filed 08/14/19   Page 15 of 18
Case 9:19-bk-06594-FMD   Doc 7   Filed 08/14/19   Page 16 of 18
Case 9:19-bk-06594-FMD   Doc 7   Filed 08/14/19   Page 17 of 18
Case 9:19-bk-06594-FMD   Doc 7   Filed 08/14/19   Page 18 of 18
